 IntheMatter of GURNEYMANUFACTURINGCOMPANY AND JEWELFABRICS COMPANY,EMPLOYERSandTEXTILEWORKERS UNION OFAMERICA, CIO, PETITIONERCase No. 10-R-2077.-Decided January 28, 1947Mr. Bernard J. Seff,ofBaltimore,Md., for theEmployers.Messrs. Houston B. Troupe, Lloyd H. Davis,andC. D.Boart field,of Birmingham,Ala., for the Petitioner.Mr. Melvin J. YVelles,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onSeptember 27, 1946, conducted a prehearing election among employeesof the Employers in the alleged appropriate unit to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election a Tally ofBallots was furnished the parties.The Tally of Ballots shows thefollowing :Approximate number of eligible voters ----------------------- 240Void ballots-----------------------------------------0Votes cast for Petitioner------------------------------------99Votes cast against Petitioner----------------------66Valid votes counted----------------------------------------165Challenged ballots----------------------------------------------------------------------46Valid votes counted plus challenged ballots -------------------211Thereafter, hearing on the case was held at Prattville, Alabama,before M. A. Prowell, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSGurney Manufacturing Company, herein called Gurney, is an Ala-bama corporation with its principaloffice and place of business at72 N. L.R. B., No 61.311I 312DECISIONSOF NATIONALLABOR RELATIONS BOARDPrattville, Alabama, where it is engaged in the manufacture of yarn.At the time of the hearing, Gurney had been in operation less than 1year.On the basis of its operations until the hearing, it was esti-mated that its annual purchases would amount in value to approxi-mately $250,000, of which 50 percent would be received from pointsoutside the State of Alabama, and that its annual production wouldamount in value to approximately $500,000, of which more than 90percent would be shipped to points outside the State.Jewel Fabrics Company, herein called Jewel, is a North Carolinaco-partnership authorized to do business in the State of Alabama.It is engaged in the weaving of cloth at its plant in Prattville,Alabama.At the time of the hearing, Jewel had also been in operationless than 1 year.On the basis of its operations until the hearing, itappears that each week it purchases inaterials valued in excess of$50,000, of which approximately 70 percent is shipped to it from pointsoutside,the State of Alabama, and that each week it produces knitgoods valued in excess, of $75,000, all of which is shipped to pointsoutside the State.The Employers admit and we find that they are engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployers.III.TFIE QUESTION CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioner as the exclusivebargaining representative of employees of the Employers until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employers, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.lv.THE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees of Gurney and Jewel, including fixers, section oxen, and cardgrinders, but excluding executives, office and clerical employees, andall supervisory employees.The Employers contend, however, thatthe employees of Jewel and the employees of Gurney should constituteseparate units, or, in the alternative, that the employees of the twocompanies be permitted to determine themselves by separate "Globe"elections whether or not they wish to be represented in a single unit;the Employers contend further that fixers, section men, and card GURNEY MANUFACTURING COMPANY313grinders should be excluded from any unit or units as supervisoryemployees?As indicated above, Gurney is a corporation and Jewel a co-partner-ship.Of the three principal co-partners of Jewel, one is presidentand one is,vice president of Gurney.Gurney and Jewel have onegeneral superintendent who maintains a single office, and controls theoperations of both companies.He formulates and effectuates per-sonnel policy for both Gurney and Jewel.Gurney and Jewel jointlyoccupy two buildings in Prattville, Alabama; Gurney utilizes the twoupper floors of the buildings, and Jewel the ground floors of the build-ings which it rents from Gurney.2All personnel records for bothcompanies are maintained in the general superintendent's office.Paychecks for both companies originate in one office, although they aredrawn on separate accounts.Moreover, Gurney and Jewel have acommon office force, maintenance crew, machine shop, and receivingand shipping departments. In addition, Jewel uses a portion ofGurney's products.There is little or no interchange of employeesbetween Gurney and Jewel, and the machines of each company requirea different skill.However, employees of both companies receive thesame treatment and are paid on a comparable basis.Under all thecircumstances, we find that the employees of both Gurney and Jewel'constitute a single appropriate unnt.3There remains for consideration the question of the inclusion offixers, section men, and card grinders, all of whom, contrary to thePetitioner's desire, the Employers would exclude as supervisory em-ployees.Uncontroverted testimony adduced at the hearing indicates1At the election, the Employers challenged the ballots of the following per sous, on theground that they are Jewel employeesVivian Al. Callanhan, Audrey DeRamus. SanfoidKelly, Velma J Edwards, Rena Powell, Cynthia Gibbons, Irene Smith, Enunette H. Barber,RuVon Funderburk, Houston Price Aaron Collier, Olen H Dowd, Carol Fell, Rose EllenHenry, Marron Seamon, James L Moncrief, Katie Louise Fuller, Cov Webb, Jay Briggs.Rudolph Esco, Paul Tatum, Adelaide S Walter, Leo Bush, Allen P Keeton, 0 Y. Sins, MacPost, Alex L MoncriefThe Employees also challenged the ballots of the following employees, on the groundthat, as section men, card grinders, and fixers, they have supervisory status Sam Thomp-kins,Dave Dennis, Eugene Tatum (section men) , E W Weems, Benjamin B Fleming,J C Downing (card guiders) and C L Hnckabv, James A. Melton. F B Collier. RobertAnshan, Emmett Montgomery, J C Solley, Coy Webb, and Jay Briggs(fixers)It shouldbe noted that Webb andBriggs,the last two named employees, were also challenged on theground that they are employees of JewelAlthough Johnnie Thornton was challenged on the grounds that heis anemployee ofJewel and a fixer,itwasstipulated at the hearing that lie is merely a traineefixer,havingno supervisory authority whateverThus the Employer withdrew one of the groundsfor the challenge to the ballot of this employeeThe ballots of Lillie Middle-brooks, Elizabeth Duncan, Tommie Green. Jadie Sides, and Nelder Mullins were challengedby a Board agent because their names did not appear on the list-of eligibles furnished, andthe ballot of Grace Huckabee was challenged by the Petitioner on the ground that shewas no longer an employee of the Emploiers at the time of the election2A small part of theground floorof one of thebuildingsis occupied by Gurney3Matter of Branick Manufacturing Company,54 N L R B 979 ,Matte) of AaronFerer t Sons,Inc, and Wiping Materials,Inc,53 N L. R. B. 770. 314DECISTONS OF NATIONAL LABOR RELATIONS BOARDthat all these employees have authority to recommend discharge, andthat such recommendations have been made and followed.4The fixers,section n'ien and card grinders are all regarded by the production andmaintenance employees as "bosses."Although they do manual work,the fixers and the section men spend approximately 75 percent of theirtime in supervision, and the card grinders spend approximately 25percent of their time in supervision.On the average, each fixer andsection man supervises 16 employees, and each card grinder supervises8.The 3 classifications are all hourly paid, like the production andmaintenance employees, but all are paid at a higher rate than the menwhom they supervise. In addition, fixers, section men, and cardgrinders attend special supervisors' meetings, while the rank and fileemployees do not.We are convinced that all 3 groups of employeesare supervisory within the meaning of our customary definition, andwe shall exclude them from the unit hereinafter found appropriate.We find that all production and maintenance employees of theEmployers, including Johnnie Thornton,' but excluding office andclerical employees, fixers, section men, card grinders, executives, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Employers question the propriety of the prehearing electionbecause Jewel expects in the near future to double or triple the 65employees it had at the time of the hearing.But we have determinedthat a single unit of employees of Jewel and Gurney is appropriate.And no contention is made that there will be any increase in thenumber of approximately 200 employees Gurney engaged at the timeof the prehearing election.Thus, even if the number of Jewel em-ployees engaged at the time of the hearing should triple, the incre-ment will be less than half the total complement of approximately240 employees at Jewel and Gurney at the time of the prehearingelection.We are of the opinion, therefore, that the holding of theprehearing election was proper because it was conducted among arepresentative group of employees in the appropriate unit.,,Of the 46 challenged ballots, 14 were cast by fixers, section mealand card grinders, whom we have excluded from the appropriate unitas supervisory; and 26 were cast by employees of Jewel (excluding4 Cf.Matterof Thomaston Cotton-Mills,Griffin Division,66 N L. R. B 731.See footnote1,supra.SeeMatterof Tyler FixtureCorporation,67 N L R. B 945. GURNEY MANUFACTURING COMPANY3152 fixers who voted), whom we have determined to include in the unit.Accordingly, we hereby sustain the challenges to the ballots of the14 fixers, section men and card grinders, namely: C. L. Huckaby,James A. Melton, E. W. Weems, Sam Thompkins, Dave Dennis, F.B. Collier, Benjamin B. Fleming, Robert Ausban, Emmett Mont-gomery, J. C. Downing, J. C. Solley, Eugene Tatum, Coy Webb, andJay Briggs; and we hereby overrule the challenges to the ballots ofthe 26 Jewel employees (excluding fixers Coy Webb andJayBriggs),namely Vivian M. Callanhan, Audrey DeRamus, Sanford Kelly,Velma J. Edwards, Rena Powell, Cynthia Gibbons, Irene Smith,Emmette H. Barber, RuVon Funderburk, Houston Price, Aaron Col-lier,Oren H. Dowd, Carol Fell, Rose Ellen Henry, Marion Seamon,.James L. Moncrief, O. Y. Sims, Mac Post, Alex L. Moncrief, Katie,Louise Fuller, Johnnie Thornton, Rudolph Esco, Paul Tatum, Ade-laide S.Walter, Leo Bush, and Allen P. Keeton.But we deem it unnecessary to direct the opening and counting ofthe ballots of the 26 Jewel employees which we have determined tobe valid, or to pass upon the validity of the 6 remaining challengedballots.For the Petitioner has received a majority of all valid votes,counted plus the 26 valid and 6 undetermined challenged ballots (99,out of 197).We shall, therefore, certify the Petitioner as the collec-tive bargaining representative of the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Section 20.54 of National Labor Rela-tions Board Rules and Regulations-Series 4,IT IS HEREBYCERTIFIED that Textile Workers Union of America, CIO,has been designated and selected by a majority of all production and,maintenance employees of Gurney Manufacturing Company andJewel Fabrics Company, Prattville, Alabama, including JohnnieThornton, but excluding office and clerical employees, executives, fixers,,section men, card grinders. and all other supervisory employees with,authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, as their representative for the purposes of collective bargain-ing and that, pursuant to Section 9 (a) of the Act, the said organizationis the exclusive representative of all such employees for the purposes,of collective bargaining with respect to rates of pay, wages, hours of,employment, and other conditions of employment.